Mr. Justice Breese delivered the opinion of the Court: The money sued for in this case by district one against district five, was paid to district five, by order of the board of trustees of the township in which those districts are. The trustees were public officers vested with the power to determine to what district money collected for school purposes shall belong. The school directors of five could not refuse to receive the money thus ordered by the trustees to be paid to them; by receiving it, they did not become liable to an action by another district claiming it. If district one has any action, .it must be against the trustees of the township. The judgment is reversed. Judgment reversed.